Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 January 10, 2013 Credit Suisse MLP Index ETN The Credit Suisse MLP Index Exchange Traded Notes (the ETNs) are senior, unsecured debt securities issued by Credit Suisse AG (Credit Suisse), acting through its Nassau Branch that are linked to the return of the Cushing ® 30 MLP Index (the Index). ETNs are designed to provide investors with exposure to the Cushing ® 30 MLP Index and may pay a variable quarterly coupon linked to the cash distributions paid on the constituent MLPs in the Index, as reduced by the investor fee. The ETNs are listed on NYSE Arca under the ticker symbol MLPN. 1 The ETNs should be purchased only by knowledgeable investors who understand the potential consequences of investing in the ETNs. 1 Credit Suisse has no obligation to maintain any listing on NYSE Arca or any other exchange and we may delist the ETNs at any time. Strategy Focus n MLPs are publicly traded limited or general partnership interests. MLPs included in the Index hold mid-stream energy infrastructure assets in North America. n Characteristics of MLPs as an asset class:  Income: Although the ETN holders have no interest or rights in the underlying MLPs, they may receive cash distributions as reduced by the investor fee.  Essential Infrastructure: The mid-stream energy sector involves the gathering, processing, transporting, and storage of crude oil and natural gas.  Growing asset class: Cash flows generated are generally thought to be predictable with growth potential.  Inflation Protection: If distributions on the MLPs grow, they may provide an effective inflation hedge. Index Performance (November 1, 2009 - December 31, 2012) The above graph sets forth the historical performance of the Index from November 1, 2009 through December 31, 2012. Historical performance is not indicative of future performance. The above graph does not reflect the accrued fee amount or the potential coupons associated with the ETNs, which may increase or decrease the amount of the return on the ETNs at maturity or upon repurchase by Credit Suisse. For More Information ETN Desk : Email : ETN.Desk@credit-suisse.com Website : www.credit-suisse.com/etn Index Overview n The Index is an equally-weighted index that uses a formulaic, proprietary valuation methodology (SValuES
